09/30/2021


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: OP 21-0494


                                        OP 21-0494


DR. JOEY BANK, PLANNED PARENTHOOD
OF MONTANA,
                                                                        FILED
                                                                         SEP 3 0 2021
             Petitioners,                                              Bowe 11 Greenwood
                                                                     Clerk of Supreme Court
                                                                        State of Montana

      v.
                                                                    ORDER
MONTANA THIRTEENTH JUDICIAL
DISTRICT COURT, YELLOWSTONE
COUNTY, HON. GREGORY R. TODD, Presiding
Judge,

            Respondent.



       Petitioners filed this morning a petition for writ of supervisory control, seeking an
emergency stay of the enforcement of several laws set to take effect at midnight tonight until
their motion for preliminary injunction, now pending before the Thirteenth Judicial District
Court in Yellowstone County Cause No. DV 21-00999, is resolved either by this Court or by
the District Court. The underlying matter has been pending in the Thirteenth Judicial
District since the Petitioners filed their Complaint on August 16, 2021. Following the
recusal of one judge and the State's substitution of another, Judge Gregory R. Todd assumed
jurisdiction of the case. Judge Todd held a hearing on Petitioners' motion for preliminary
injunction on September 23, 2021, and advised the parties he would issue a ruling before the
laws' October 1 effective date.
       On September 29, the State of Montana filed a motion and affidavit to disqualify
Judge Todd pursuant to § 3-1-805, MCA. The State also filed its motion with the Clerk of
this Court this morning. Petitioners assert that the challenged laws "will immediately
infringe on the fundamental rights of Montanans seeking abortion care and subject
Petitioners to substantial criminal penalties for providing that constitutionally protected
care." Petitioners contend that Judge Todd's inability to act on the case while the
disqualification motion is pending creates the requisite urgency for this Court to exercise its
discretionary authority of supervisory control in accordance with M. R. App. P. 14(3). They
urge the Court to issue an immediate stay of enforcement of the challenged laws to preserve
the status quo until a court resolves whether Petitioners are entitled to preliminary relief.
       Since the filing of the State's disqualification motion and the petition for writ of
supervisory control, Judge Todd has issued an order disqualifying himself from the
underlying case, and a new judge has assumed jurisdiction. Because the motion for
preliminary injunction remains pending in that case and it is now before a judge in
jurisdiction, the circumstances that would counsel this Court's immediate intervention are no
longer present. Petitioners may seek the requested relief through ordinary processes in the
pending case.
       IT IS THEREFORE ORDERED that the Petition for Writ of Supervisory Control is
DENIED and DISMISSED WITHOUT PREJUDICE.
       The Clerk is directed to provide notice of this Order to counsel for the Petitioner, to
all counsel of record in Yellowstone County Cause No. DV-21-00999, and to the Thirteenth
Judicial District Court, the Hon. Michael G. Moses, presiding.
       Dated this 30th day of September, 2021.




                                                                              161111m....MP


                                                                   Justices
                                              2